DETAILED ACTION
This action is responsive to the Applicant’s response filed 1/06/22.
As indicated in Applicant’s response, claims 1-15 stay unchanged, and claim 16 added.  Claims 1-16 are pending in the office action.	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 16 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Nakanishi, USPubN: 2017/0297144 (herein Nakanishi), in view of Hiramatsu, USPubN: 2004/0222 197 (herein Hiramatsu) and Webster, USPubN: 2016/0039045 (herein Webster) and Bader et al, USPubN: 2018/0147671 (herein Bader).
	As per claim 1, Nakanishi discloses a laser machining system comprising: 
	a laser device configured to output a laser beam (para 0006); and
	a machining head (head including a nozzle - para 0012; para 0021) configured to emit the laser beam toward a workpiece (para 0006-0008; 0010-0011) in order to perform laser machining, the laser beam emitted by a laser oscillator (oscillator 4 - Fig. 1) of the laser device and propagated through an optical fiber (para 0036), 	the machining head including:
	at least one wavelength selective mirror (wavelength selection mirror - para 0037; para 0047) having wavelength selectivity with various values of reflectivity and transmittance according to wavelengths (wavelength selection ... transmittance of each wavelength - para 0056); and at least one image capturing device (image element 32 - para 0057; element 32 - Fig. 1; para 0058), 
	making the light incident (e.g. machine laser beam L1 - para 0039-0040) on an image capturing surface (image unit ... detects ... light irradiated from the workpiece ... by illumination laser beam L2 - para 0052; and transmitting the illumination beam L2 - para 0037) of the image capturing device (see above; para 0052; para 0059), and detecting incident light illuminance distribution appearing on the image capturing surface (return light - para 0053; reflection wavelength band ... which becomes larger ... illumination laser beam L2 - para 0056-0057) of the image capturing device.
	A) Nakanishi does not explicitly disclose monitoring by laser machining system in terms of:
	wherein the laser machining system monitors abnormalities in a laser optical system leading from the laser oscillator to the machining head, during the laser machining (by reflecting incident light propagated into the machining head by the wavelength selective mirror, and making light incident on the image device and detecting light illuminance appearing on the image capture surface).
	Nakanishi discloses manufacturing errors due to dynamics or variations of optical distance and composition of light emitting ((para 0043) according to which illumination source from a plurality of surface emitting elements (VCSELs, para 0041; Fig. 2A) should cover a larger 
	Hiramatsu discloses laser beam and reflective mirror (para 0132, 0135-0136, 0171) to capture profile of a printing process where a galvano head is coupled with a camera positioning (para 0140) in conjunction with predisposed positioning marks over a workpiece (para 0037) such that workpiece positional characteristics are translated (via the galvano head) to X-Y table (table 80- Fig. 2) whose data are used to compensate for deviation of the substrate position from the input processing data (para 0095), i.e. the yielded error data to start processing the compensation (para 0140) and correcting the error (Fig. 3, 14) caused by the deviation (para 0144-0145). Hence, laser machining equipped with beam reflection and camera support to capture deviation between substrate material and amount of displacement of the workpiece coupled with generating of error data tables to compensate for the error is recognized.
	Webster discloses laser welding system to monitor and characterize dynamics of a change region during laser welding, where an amount of correction is obtained while tracking location of a surface with respect to mapping a path length as a function of pressurizing a head (para 0113) to force a keyhole depth, using light sources and reflective mirrors (para 0036-0037) and imaging system to provide data whereby to yield the error between the uncorrected and desired profiles being analyzed around a path length (para 0116). Thus, use of a laser machining system’s tool to monitor
characteristics of a change region while tracking location of a surface associated with mapping a path length to generate corrective data between uncorrected(keyhole) profile and desired (keyhole) profile is recognized.
	Bader discloses a laser-machining system having process monitor using reflector mirror over a machining zone (para 0032) and a group of detector arrangments for obtaining radiation characteristics to be coupled to an evaluating unit (see Abstract), where error patterns can be caused by slag residue patterns added with impaired discharge of the slag due to incorrect setting of the focal position (para 0080); e.g. causing a feed rate for a machining cut to become too high; the monitoring of slag flow during movement of cutting front including tracking any abnormal conditions such as slag residue that affect cutting angle or undesirable cuttting overruns (para 0086); hence, observation via detector arrangements for tracking slag residue error patterns and abnormal slag flow caused by incorrect setting of focal position during a laser-machining is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement illumination wavelength in conjunction with reflective image forming per Nakanishi’s optical adjustement in relation to target surface and positioning of workpiece respective to applied beam so that machining per effect of reflecting incident light propagated into the machining head by the wavelength selective mirror, and making light incident on the image device and detecting light illuminance appearing on the image capture surface would also be integrated with capability to track real-time operation or monitor abnormalities in a laser optical system leading from the laser oscillator to the machining head, during the laser machining, that is, the tracking of errors per (a) tabulating data associated with deviation of the substrate position from the input processing data as per Hiramatsu, or (b) per detector arrangements in Bader for identifying error patterns and abnormal slag flow caused by incorrect
setting of focal position during a laser-machining, or (c) per the monitoring of characteristic of a change region in Webster while tracking location of a surface with respect to mapping a path length to generate corrective data between uncorrected(keyhole) profile and desired (keyhole) profile; because
	mechanical translation of workpiece, surface size and reflectivity property, workpiece material characteristic variants, reflectivity property, morphologic, geometric aberrations thereof coupled to positioning and changes thereof with respect to irradiation state or wavelength effect of a applied light, or type of beam during a laser machining process entails a combination of unexpected responses by the laser-supplying equipment, workpiece in motions or targeted surfaces, including deviations from norms, operational abnormality or mechanical behaviors as those deemed different from expected setting or initial designs; and by integrating monitoring support means and/or image capturing equipment in cooperation with the detector capability so to form a monitoring combination or functionality being electrically linked to and/or physically attached with workpiece manipulating equipment, as well as controller harness and interfaces to light source apparatus as set forth above, any deviation or error detected by this monitoring capability or controller harness in the course of a machining process would enable 1) corrective measures to be automatically implemented via HW or SW adjustment, or 2) timely actions by process personel or manufacturing operators effected to overcome error or patterns thereof, circumvent any misdirected paramaterization of the particular machining step, and/or compensate for any deviations thereof from designer standards, desirable profiles, expected industrial setting or pre-established quantized value, behavioral threshold.
	As per claim 5, Nakanishi discloses the machining head (per laser machining system of claim 1), further including: an optical sensor (light amount sensor - para 0055; para 0058) configured to detect at least reflected light (para 0037; 0046) coming from the workpiece (para 0057) and being reflected by the wavelength selective mirror (para 0037; para 0047).
	As per claim 6, Nakanishi discloses (system according to claim 1), the machining head further including: a third image capturing device configured to acquire an image (image element 13 - para 0060) of a machining surface of the workpiece (para 0062) by reflecting light (illumination of the surface, beam L2 - para 0062; para 0037; 0046) coming from the machining surface of the workpiece by the wavelength selective mirror (para 0037; 0047; para 0057).
	As per claim 16, Nakanishi discloses a laser machining system comprising:
	a laser device configured to output a laser beam; and 
	a machining head configured to emit the laser beam toward a workpiece in order to perform laser machining, the laser beam emitted by a laser oscillator of the laser device and propagated through an optical fiber,
	the machining head including:
	at least one wavelength selective mirror having wavelength selectivity with various values of reflectivity and transmittance according to wavelengths; and at least one image capturing device, 	wherein
	the laser machining system detects changes in the laser beam extending from the laser oscillator toward the machining head in a laser optical system during the laser machining, the detected changes being abnormalities, by reflecting light propagated from a side of introduction of the laser beam into the machining head by the wavelength selective mirror to make the light incident on an image capturing surface of the image capturing device and detecting incident light illuminance distribution of the light incident on the image capturing surface of the image capturing device.
	( all of which being addressed in claim 1)
Claims 2 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Nakanishi, USPubN: 2017/0297144 (herein Nakanishi), in view of Hiramatsu, USPubN: 2004/02227 (herein Hiramatsu) and Webster, USPubN: 2016/0039045 (herein Webster) and Bader et al, USPubN: 2018/0147671 (herein Bader), further in view of Dowski, JR et al, USPubN: 2010/0165134 (herein Dowski) and Comstock, II et al, USPubN: 2014/0118738 (herein Comstock)
	As per claim 2, Nakanishi discloses laser machining system (according to claim 1), wherein
	the laser beam emitted (para 0036) from a termination surface of the optical fiber (para 0005) connected to the machining head (para 0021; head 2- Fig. 1; head 2 - para 0040) is made incident to a plurality of the pixels of the image capturing surface (para 0057-0058) of the first image capturing device, and
	the first image capturing device detects the incident light illuminance (incidence of light - para 0058) distribution appearing on the image capturing surface (image surface - para 0059) of the first image capturing device (Fig. 1; para 0060) of the laser beam emitted from the termination surface (Figs 5, 6) of the optical fiber (para 0036-0037), and thereby
	the laser machining system monitors abnormality (refer to rationale A in claim 1) in the laser optical system leading from the laser oscillator (para 0036-0037) to the machining head.
	B) Nakanishi does not explicitly disclose wherein
	at least the one image capturing device is a first image capturing device including a pixel having sensitivity at least to light having a wavelength of a laser beam,
	Nakanishi discloses wavelength of a certain characteristic resulting from a selection mirror causes reflection of a incident beam into one first type of illumination (beam L1 - para 0037) whereas illumination from reflecting a incident light of another wavelength is a beam (beam L2) different from the first illumination (para 0040)
	Comstock discloses color sensibility of a detector (para 0081) per effect of using the particular wavelength and reflection thereof onto a camera CMOS surface and configuring light transmission over a material such as in manufacturing context (diamond machining - Fig. 18) having therewith diffraction grating (para 0074-0077) and spectrometry for transmitted material (see Abstract) where blaze angle can be optimized for one wavelength (para 0078) or a wide range of wavelengths. Hence, image capture on a camera CMOS using a wavelength to match with color sensibility of a detector attached with the target material is recognized.
	Dowski discloses wavelength-selective filtering (para 0306) to operate with configuration or fabrication of detector pixel (para 0040; Fig. 314; CMOS, detection sensibility of each detector pixel - para 0006 ) according to machining environment where optical element is formed with intentational machining marks to provide anti-reflection functionality (para 0706, 0708); e.g. for a cutting tool adjust that match wavelength to electromagnetic energy( Fig. 226; para 0041-0042) and where material characteristics (geometries at the surface) are to match with characteristics of machining routines (para 0720); where optimization of a filter design incorporates wavelength- dependent routines with photosensitive region and spectral dependence of the pixel sensibility (para 0856; Fig. 349, 352) where selective filtering in a color detector support different colors such that
optimizaton of the film design is matched with wavelength selective filtering (para 830, 0847). Thus, wavelength of incident light and various wavelength selectivity to be matched with optimization of filter design affording configuration covering different colors is recognized.
	As image color depends on surface pixel sensibility to wavelength for reflective illumination to be captured according to the pixel filtering part, color specificity of captured image with a given pixel concentration provided by a pixel filtering, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement image capture and use of wavelength of incident light per Nakanishi’s method so that at least the one image capturing device is a first image capturing device operating with a pixel having sensitivity at least to light having a wavelength of a laser beam, the pixel sensitivity to wavelength as per Comstock collection of pixel on a CMOS surface and per the optimization effect of Dowsky in forming detector pixel where wavelength of incident light and various wavelengths selectivity can be matched with optimization of filter design that affords configuration covering a given color or range of different colors; because
	capability to collect reflected illumination based on sensitivity property of a color detector coupled with afforded selectivity of wavelengths for a detector pixel as set forth above, to obtain a desired pixel collection as a resultant from mapping a color sensibility of the capturing material with a selected wavelength of the incident light would enable a proper color and relevant image pixel distribution to be gathered in accordance to property of a selected of light source and would support optimization of a filter design as a machining feature implementation which adapts wavelength- dependent routines with photosensitive region and spectral dependence of the pixel sensibility at the image collecting surface material whose absorbance characteristics particularly match with the property of the illuminatrion source to yield a particular color and pixel realization in association with the selection functionality of the light filter.
Claims 3 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Nakanishi, USPubN: 2017/0297144 (herein Nakanishi), in view of Hiramatsu, USPubN: 2004/02227 (herein Hiramatsu) and Webster, USPubN: 2016/0039045 (herein Webster) and Bader et al, USPubN: 2018/0147671 (herein Bader), further in view of Onuma et al, USPN: 5,938,954 (herein Onuma)
	As per claim 3, Nakanishi does not explicitly disclose (laser machining system according to claim 1), wherein
	(i) at least the one image capturing device is a second image capturing device including a pixel having sensitivity to light having at least one wavelength other than a wavelength of a laser beam,
	(ii) the second image capturing device is capable of capturing an image of at least a laser beam introduction side inner wall of a machining head body container. 
	As for (i),
	Based on the possibility to capture pixel information via filter effect being adapted for sensibility to a plurality of selectable wavelengths as per the optimizing of pixel detectors in Dowski and pixel sensibility adapted with plural, selectable wavelengths in Comstock from above; hence generating collected data as first and/or second image by an appropriate capturing means equipped with surface material for receiving reflected information construed as having pixel sensibility corresponding to at least one wavelength of the incoming laser would have been obvious for the same reasons set forth with rationale B from above.
	As for (ii),
	Onuma discloses reflection of heated ray from inner wall (col. 9 li. 34-49) within a chamber of the laser beam irradiation, in an approach that minimize effect of heat with judicious selection of coating surface or thickness thereof capable of sustaning cooling effect to support effective or lossless reflected energy (Fig. 21; col. 20, li. 17-44); 1.e. irradiation returned with high power from inner wall of a laser tube (Fig. 2; col. 9, li. 36-45). Hence, sensibility the chamber inside material and inner wall thin coat associated therewith to support high-power irradiation maintained as reflected energy with minimized effect of heat is recognized.
	Therefore, based on use of machine head housing or container to include a laser nozzle in jjj (Fig. 1), tt would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to adapt wavelength with matched property of the reflective surface per Nakanishi’s laser machining and machining head configuration, where implementation to capture reflective energy would include a second image capturing device being capable of capturing an image (of at least a laser beam introduction side) from the inner wall of a machining head body container, as per the laser tube and inner wall coating in Onuma from above; because
	inner wall of a laser tube container entails a surface of a particular material easily subjected to heat, and quality of image capture generated from reflectivity strength and influence by characteristics of the wall coating relies on a particular light selection (wavelength adapted to surface sensibility) as well as high power level of the irradiation reflected from the inner wall coating and how a selected inner wall coating material (i.e. thickness size, reflectivity specificity) as set forth above would be able to compensate for irradiation loss normally caused by heat associate with application of incident beam over the inner wall surface material, so that inner wall irradiation returned in significant strength would consolidate a image of a given color as desired per effect of matching a wavelength with sensibility of a surface; e.g. the latter selected (as proper size coating and surface material) to provide sufficient irradiation to consolidate the intended pixel collection.
Claims 4, 7, 9-11 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Nakanishi, USPubN: 2017/0297144 (herein Nakanishi), in view of Hiramatsu, USPubN: 2004/0222197 (herein Hiramatsu) and Webster, USPubN: 2016/0039045 (herein Webster) and Bader et al, USPubN: 2018/0147671 (herein Bader), further in view of Onuma et al, USPN: 5,938,954 (herein Onuma) and Dowski, JR et al, USPubN: 2010/0165134 (herein Dowski) and Comstock, II et al, USPubN: 2014/0118738 (herein Comstock)
	As per claim 4, Nakanishi discloses laser machining system according to claim 1, wherein 
 the first color image capturing device captures an image of at least a laser beam introduction side inner wall of a machining head body container (refer to rationale in claim 3), by use of the pixel of the first color image capturing device having high sensitivity (refer to claim 3) to the light having at least one wavelength other than the wavelength of the laser beam, 
	wherein the first color image capturing device
	detects the incident light illuminance (beam L1 - para 0037) distribution appearing on the image capturing surface (CCD, CMOS, arranged two dimensinally provided - para 0058) of the first color image capturing device (image element 32 - para 0052; element 32 - para 0058) of the laser beam emitted from a termination surface (reflected by the workpiece- para 0055) of the optical fiber (refer to claim 1) connected to the machining head (refer to claim 1), and made incident to a plurality of the pixels (para 0058, 0060) of the first color image capturing device
	C) Nakanishi does not explicitly disclose first color capturing device and laser beam made incident to a plurality of the pixels
	(i) wherein the image capturing device is a first color image capturing device including pixels having respectively different sensitivity at least to light having a wavelength of a laser beam and to light having at least one wavelength other than the wavelength of the laser beam
	(ii) first color capturing device having high sensitivity to the light having the wavelength of the laser beam, by use of the pixel of the first color image capturing device having high sensitivity to the light having the wavelength of the laser beam.
	Nakanishi discloses the first color image capturing device configured to detect the incident light illuminance (beam L1 - para 0037; Fig. 1) appearing on the image surface of the capturing device (element 32 - para 0058) of the laser beam emitted and made incidient to a plurality of pixels (CCD, CMOS, arranged two dimensionally provided - para 0058; para 0060) of the first image capturing device, the laser illumination using laser array (para 0040, Fig.2A) coupled with VCSELs included therein, the VCSELs arrayed in high density, enabling illumination therefrom to have a larger wavelength (para 0043)
	As for (i) use of a pixel detector with a sensitivity matching a wavelength among selectable range of wavelengths to collect first image constituting pixels of a given color generated from reflected illumination from a specific wavelenth incident light has been shown in Dowski and/or Comstock as set forth with rationale B of claim 2.
	As for (ii), first image capturing device having high sensitivity to the light having the wavelength of the laser beam, by use of the pixel of the first color image capturing device having high sensitivity to the light having the wavelength of the laser beam would be deemed obvious over effect of configuring color pixel capture with a properly selected wavelength that yields to strongest illumination from a target surface whose sensibility and retransmittance of the received wavelegth would be deemed most efficient with the applied wavelength, as construed from coated surface property in shown in Dowski (para 0926, 0942) or in Onuma choosing of a coating surface (col. 9 li. 42-49)
	Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to configure VCSELs as higher intensity light distribution over a workpiece surface(para 0041, 0043) in Nakanishi and incident light and pixel detection device for collecting a given color image so that a reflection capturing device for the pixels collecting would be device having high sensibility with a given light wavelength per use of pixel detector associated with implementation of a first color image capturing device in the sense that the device as implemented operates with high sensitivity to the light having the wavelength of the laser beam - as set forth per the high reflectivity of light per Dowski and Onuma; because
	1) capability to collect reflected illumination based on sensitivity property of a color detector coupled with afforded selectivity of wavelengths for a detector pixel as set forth above, to obtain a desired pixel collection as a resultant from mapping a color sensibility of the capturing material with a selected wavelength of the incident light would enable a proper color and relevant image pixel distribution to be gathered in accordance to property of a selected of light source and would support optimization of a filter design as a machining feature implementation which adapts wavelength- dependent routines with photosensitive region and spectral dependence of the pixel sensibility at the image collecting surface material whose absorbance characteristics particularly match with the property of the illuminatrion source to yield a particular color and pixel realization in association with the selection functionality of the light filter;
	2) proper analysis of the target surface, topology of the material and reflectivity properties thereof in regard to sensibility of the material or targeted regions thereof to the applied wavelengths would improve strength of the illumination or the incident light reflection over said target region or surface areas, which in turn enhance color resolution on basis of desired distribution of pixels and/or arrangement by the very pixels capturing device being selected as an effective capturing implementation that maps material sensibilty to particularly correspond to property of the laser being applied through an oscillator, optical fiber and machining head nozzle and the VCSELs as in Nakanishi.
	As per claim 7, Nakanishi does not explicitly disclose ( laser machining system of claim 1), the machining head further including:
	(i) a second color image capturing device including pixels having respectively different sensitivity at least to light having the wavelength of the laser beam and to light having at least one wavelength other than the wavelength of the laser beam, 
	(ii) wherein the second color image capturing device detects at least reflected light of laser beam coming from the workpiece and being reflected by the wavelength selective mirror to be made incident to the second color image capturing device, and monitors a light quantity of the reflected light, by use of the pixel of the second color image capturing device having high sensitivity to the light having the wavelength of the laser beam,
	(iii) wherein the second color image capturing device detects at least light reflected by the wavelength selective mirror to be made incident to the second color image capturing device, the light having a different wavelength from the wavelength of the laser beam coming from a machining surface of the workpiece, by use of the pixel of the second color image capturing device having high sensitivity to the light having a wavelength other than the wavelength of the laser beam, and
captures an image of a machining surface of the workpiece.
	Multiple pixel detectors included as part of image formation or pixel collection devices is shown in Dowski (para 0006-0007) as detectors where semi-conductor type such as CMOS-based detectors operating as image capturing devices can exist in plurality (array of detectors - para 0008); hence implementation of first image capture device or second image capture device would have been obvious.
	Hence, use of a second capturing device (as per Dowski) and wavelength selection mirror per Nakanishi to operate with pixels sensibility corresponding to more than one wavelength and to detect
reflection from wavelength selection mirror and monitor a light quantity of the reflected light, by use of the pixel of the second color image capturing device having high sensitivity to the light having the wavelength of the laser beam would have been obvious per rationale C(ii) in claim 4.
	Thus, use of a second capturing device (per Dowski) to detect detects reflection from the wavelength selective mirror as_ the light having a different wavelength from the wavelength of the laser beam coming from a machining surface of the workpiece, by use of the pixel of the second color image capturing device having high sensitivity to the light having a wavelength other than the wavelength of the laser beam, and captures an image of a machining surface of the workpiece would have been obvious per rationale C(i) in claim 4 from above for the same reasons.
	As per claim 9, Nakanishi discloses (machining system of claim 1), the machining head further including:
 	reflectivity variable device capable of varying reflectivity (e.g. pair of resonance mirrors ... so that the light of predetermined wavelength reciprocates repeatedly between the pair of resonance mirrors - para 0042), 
	D) Nakanishi does not explicitly disclose wherein
	(i) the image capturing device is a fourth image capturing device including a pixel having sensitivity to light having at least one wavelength other than a wavelength of a laser beam, and
	(ii) the fourth image capturing device acquires at least an image of a laser beam introduction side inner wall of a machining head body container, and an image of a machining surface of the workpiece.
	As for (i), image capturing device as detectors available in plurality has been shown in Dowski (refer to rationale of claim 7); hence providing image capturing device as fourth capturing device including a pixel having sensitivity to light having at least one wavelength other than a wavelength of a laser beam would have been obvious for the same reasons set forth with features (i) and (i1) being addressed in claim 7
	As for (ii), use of a fourth image capturing device per a plurality thereof (per Dowski) to acquire reflected light of beam directed at inner wall of a machine head container/tube would have been obvious for the same reasons set forth with the inner wall feature being addressed in rationale of claim 3 (per teachings by Onumi)
	As per claim 10, Nakanishi discloses ( machining system of claim 1), the machining head further including:
	a reflectivity variable device capable (refer to claim 9) of varying reflectivity, wherein a image capturing device a third color image capturing device (refer to plural capturing devices per Dowski set forth per obviousness of claim 7) including pixels having respectively different sensitivity at least to light having a wavelength of a laser beam and light having at least one wavelength other than the wavelength of the laser beam (refer to rationale D(i) in claim 9), wherein
	the third color image capturing device (see above) detects a light quantity of reflected light coming from the workpiece (see image captured pixels) and captures an image of a machining surface of the workpiece (see rationale in claim 7); wherein
	the third color image capturing device (see Dowski per claim 7) detects a light quantity of an output laser beam and the incident light illuminance distribution appearing on the image capturing surface and captures at least an image of a laser beam introduction side inner wall of a machining head body container (refer to rationale D(ii) in claim 9) 
	As per claim 11, Nakanishi discloses laser-machining system according to claim 9, wherein the reflectivity variable device is any one of a digital mirror device, a liquid crystal panel, a light control mirror device (para 0042), and a reflector with shutter.
Claims 8 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Nakanishi, USPubN: 2017/0297144 (herein Nakanishi), in view of Hiramatsu, USPubN: 2004/0222197 (herein Hiramatsu) and Webster, USPubN: 2016/0039045 (herein Webster) and Bader et al, USPubN: 2018/0147671 (herein Bader), further in view of Onuma et al, USPN: 5,938,954 (herein Onuma) and Dowski, JR et al, USPubN: 2010/0165134 (herein Dowski) and Comstock, II et al, USPubN: 2014/0118738 (herein Comstock) and further of Mizuochi et al, USPubN: 2008/0308743 (herein Mizuochi)
	As per claim 8, Nakanishi does not explicitly disclose( system of claim 7) the laser machining system further comprising:
	a calculation circuit configured to calculate a temperature of a protective window of the machining head just before stop of laser beam emission, on a basis of time series data of light quantities of light having at least two wavelengths having been detected by the second color image capturing device since just after the stop of the laser beam emission.
	Temperature state being a concern for reflection energy returned from a heated surface of an inner wall of a beam container (col. 9 li. 34-49) is shown in Onuma, hence circuitry attached with the image capture for gathering light reflected from a target surface to also compute temperature differential is recognized.
	Mizuochi discloses thermal expansion in association of time series (para 0053) as information gathered on patterns of a dynamics of electromagnetic energy associated with irradiating a wafer specimen subjected to movement and various positioning (see Abstract); hence use of the time series to stop or restart a irradiation instances over time sequence on basis of unacceptable heat expansion patterns is recognized.
	Image capture devices existing in plurality is shown as pixel detectors in Dowski (para 0006- 0008)
	Therefore, based on the concern for heat over a limited area where heat dissipation device (heat dissipation member - para 0066-0068) can be implemented inside the housing of the laser tube or optical system (Fig. 5A 5B) to enhance quantity of the energy supplied to a target workpiece from a machining head in Nakanishi, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to include a calculation circuit with the laser supplying and illumination collecting system in Nakanishi such that the calculation circuirty would be configured to calculate a temperature of a protective window of the machining head just before stop of laser beam emission - as per Mizouchi - on a basis of time series data of light quantities, the latter having at least two wavelengths (see Dowski and Comstock) having been detected by the second color image capturing device (as per the rationale of claim 7) since just after the stop of the laser beam emission; because
	illumination from the machine head source to the target surface of a machining process entails a effective matching of light source intensity with properties of the target surface and underlying material affecting the quantity of energy being intended to trigger reflected information and image collecting thereby improving the parameterization of laser processing, and
	use of multi-wavelength selectivity coupled time series analytics supportive of analytics on patterns of factors influencing the quantity of light as part of the circuitry that monitors temperature dynamics in direct relevance to energy dispatching and target areas absorbance responsive to light, information collected from reflective illumination and heat measurement as set forth above, can establish specific correlation between input data (into the irradiatin process) involving consideration of wavelength selection and mechanical adjustment to beam source and output data (from a irradiation process) in terms of material, surface sensibility or heat dissipation variations, the correlation as feedback into a substantially real-time controller context from which automated actions would effectuate timely parameterization adjustments to the irradiation and accordingly improving quality of the image capture realization based thereon, while achieving cost-effective use of the machining resources.
Allowable Subject Matter
Claims 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, the subject matter being objected to including:
	(claim 12), laser machining system according to claim 3, wherein the laser machining system is connected to a machine learning device, and the machine learning device is configured to:
acquire, as input data, at least light output command data issued to the laser oscillator and data of the incident light illuminance distribution;
acquire, as a label, an evaluation value indicating whether the laser optical system leading from the laser oscillator to the machining head is in a normal state or an abnormal state;
prepare the input data and the label in a pair as teacher data;
learn relation between the input data and the label by supervised learning and build a learning model;
output, as a prediction value, prediction result indicating presence or absence of the abnormality in the laser optical system leading from the laser oscillator to the machining head, by using the learning model, with respect to new input data including at least light output command data and data of the incident light illuminance distribution; and
when the prediction result indicating occurrence of the abnormality in the laser optical system is output, stop or reduce the output laser beam to be output by the laser device.
	(claim 13), laser machining system according to claim 6, wherein the laser machining system is connected to a machine learning device, and the machine learning device is configured to:
acquire, as input data, at least image data of the machining surface of the workpiece and time series data of laser machining condition data;
acquire, as a label, time series data of an evaluation value indicating quality in laser machining result corresponding to the input data;
prepare the input data and the label in a pair as teacher data;
learn relation between the input data and the label by supervised learning and build a learning model;
output, as a prediction value, prediction result indicating quality in laser machining result and change in the laser machining result caused by change in laser machining conditions, by using the learning model, with respect to new input data including at least image data of the machining surface of the workpiece and laser machining condition data; and
when the prediction result indicating that the laser machining result will not be excellent is output, modify the laser machining conditions.

	Claims dependent upon claims 12, 13 would be allowable for the above reason.
Response to Arguments
Applicant's arguments filed 1/06/2022 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that the cited references alleged by the Office action as teaching “abnormalities” propagated from the oscillator and incurred with the workpiece are not those leading from the oscillator to the machining head, as recited (Applicant's Remarks pg. 10, bottom).  As construed from the laser beam/reflector configuration in jjj, the nozzle housing, a driving unit or optical source are part of the machining head positioned vertically above a workpiece (para 0012; oscillator 4, head 3, nozzle 11, workpiece W - Fig. 1; para 0035) it is clear that any abnormalities identified along such illumination/reflector path to the lowest workpiece includes effect of the machine head operation, to which a nozzle just above the workpiece is being attached.  Therefore, faults and incorrect behavior from the light source to the workpiece as cited integrates operational state of any devices in between, including malfunction or abnormal operations at the machining head ensemble (in terms of nozzle, optical axis and driving unit – see para 0038), since the head ensemble (jjj: Fig.1 machining head that stores … irradiation optical system – para 0021) is positioned in between the oscillator source and the workpiece W as shown in jjj; hence alleging that faults and abnormal operations as cited cannot lead to a machine head is deemed largely non-persuasive.
(B)	Applicants have submitted that prima facie case of obviousness has not been established in regard to the abnormalities (leading from an oscillator to a machine head) as well as an “abnormality in the laser optical system from the oscillator … machining by reflecting light … into the machine head by … selective mirror, making the light incident on the … capturing surface … and detecting …. illuminance … appearing on the image capturing device” (Applicant's Remarks pg. 11, top)
	The prosecution of the “abnormality” feature includes 103 prongs and expressed rationale relying on teachings from more than 3 references to render this feature obvious, and mere allegation that prima facie prosecution is lacking without factual provision of proofs and detailed counter reasoning directed at the prongs (emphasis here) of the rejection cannot constitute a proper case of rebut so as to overcome the state of the rejection, which is effectuated on basis more than three references.
( C )	Applicants have submitted that for claims 3-4, the prosecution has not been able to evidence capturing device capability to capture image of beam introduction side inner wall of a machining head body, hence prima facie case of obviousness is missing (Applicant's Remarks pg. 11, bottom, top, pg. 12).  Basically, the concept recited idiosyncratically as “image of beam introduction side inner wall” represents a phraseology that is not straight-forward a semantic to parse, and one has to revert to BRI to instill some sort of meaning to this ill-constructed phraseology.  That is, reflected energy inside chamber containing an irradiation beam as cited in Onuma constitutes image of energy reflection obtained from the side of an inner wall (Onuma: col. 9, li. 36-45) of a container configured to embed the irradiation beam, in the understanding that a machine head housing/container including a laser nozzle has been taught with Nakanishi (Fig. 1).  That is, BRI has it that inner wall of a (machining head) chamber embedding beam irradiation in Onuma (col. 20 li. 18-43) constitutes location inside the head housing from which energy reflection is beind captured; i.e. the inner wall as cited meeting the hard-to-parse concept of “image of beam introduction side inner wall”.  That is, the teachings by Onuma are deemed sufficient an evidence to render the obtuse syntax recited as “image of beam introduction side inner wall” obvious; and this would render the applicant’s allegation from above largely inconclusive.
	In all, the claims resubmitted from the last Office Action stand rejected as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

March 02, 2022